Per Curiam.

The cause is now before the court on the appellee’s motion to dismiss the appeal “for the lack of jurisdiction thereof, for the reason that the notice of appeal has failed to specify the errors complained of, as expressly required under provisions of Section 5717.04, Revised Code.”
That section requires that the “notice of appeal shall set forth the decision of the board appealed from and the errors therein complained of. ’ ’
The notice of appeal in question reads in part:
“Appellant complains of the following errors in said decision :
“1. The decision is contrary to law.
“2. The decision is unreasonable and unlawful.
“3. The decision is not sustained by the evidence, and is contrary to the evidence.
“4. The decision is against the weight of the evidence.
“5. The assessment placed upon the property involved is excessive, contrary to law and the evidence.
“This appeal is filed as of right under the provisions of Section 5717.04 of the Revised Code of Ohio.”
Strict compliance with the statutory requirements with respect to appeals provided for in Chapter 5717, Revised Code, is required.
This court is of the opinion that the notice of appeal in the instant case does not sufficiently set forth “the errors therein complained of” and, therefore, is not a sufficient compliance with the statutory requirement. The motion to dismiss is sustained and the appeal is dismissed. Lawson Milk Co. v. Bowers, *115Tax Commr., 171 Ohio St., 418; Queen City Valves, Inc., v. Peck, Tax Commr., 161 Ohio St., 579.

Appeal dismissed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Radcliee and G-rieeith, JJ., conenr.
0 ’Neill, J., dissents.
Radcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.